JUSTICE GREEN delivered the opinion of the court: This case concerns the status of a husband in regard to a child born to his wife during the marriage when his parentage of the child is later contested. The legal questions involved are of increased importance because scientific tests are now available which can determine parentage with a very high degree of accuracy when administered at any time. Section 8(a)(2) of the Illinois Parentage Act of 1984 (Parentage Act) (Ill. Rev. Stat. 1987, ch. 40, par. 2508(a)(2)) bars any action to determine parentage by any person other than the child when brought more than two years after the birth of the child, but section 8(a)(1) thereof (Ill. Rev. Stat. 1987, ch. 40, par. 2508(a)(1)) does not bar most actions brought on behalf of the child until two years after the child attains majority. Here the issue has been raised in an action under the Juvenile Court Act of 1987 (Act) (Ill. Rev. Stat. 1987, ch. 37, par. 801 — 1 et seq.), section 2 — 13(1) which provides for actions brought “in respect of” certain minors (Ill. Rev. Stat. 1987, ch. 37, par. 802 — 13(1)). On July 2, 1988, while a proceeding to dissolve the marriage of Brenda and Randy Kirchner was in progress in the circuit court of Livingston County, Brenda’s grandmother filed a petition under the Act in that court. The petition alleged that A.K., age two years and seven months, the only child born to Brenda during the marriage, was an abused child (Ill. Rev. Stat. 1987, ch. 37, par. 802 — 3(2)(i)) because Brenda had struck and choked the child and Randy was “not an appropriate custodian.” Both Brenda and Randy were joined as respondent parents. On the date set for an adjudicatory hearing, the court noted that frequent mention had been made that James Bennett, rather than Randy, was the child’s father. The court then set the matter over for a determination of the child’s paternal parentage. An amended petition was filed naming Bennett as the father of A.K., and Bennett was served with summons. An adjudicatory hearing was then held on October 27, 1988, and the court found that A.K. was an abused minor. Then, after a dispositional hearing, an order was entered on December 20, 1988, finding Bennett was the biological father of A.K. However, the court ruled that Randy had “standing to appear and participate in [the] proceedings as the minor child’s stepfather.” After a further hearing, an order was entered on February 8, 1989, making A.K. a ward of the court and placing him in the custody and under the guardianship of the Illinois Department of Children and Family Services (DCFS). Randy and Brenda were granted some rights of supervised visitation by that order. On May 24, 1990, Bennett executed a surrender of his parental rights in regard to A.K., and that document was placed on file in the juvenile case. (See Ill. Rev. Stat. 1989, ch. 37, par. 802 — 29(2).) On September 17, 1990, DCFS filed a supplemental petition in the juvenile proceeding requesting the termination of the rights of Brenda and Randy as to A.K. Later DCFS filed a motion to strike reference to Randy in that petition and to insert there the name of Bennett as the father of A.K. The motion further stated that Randy was not a necessary party because the court had determined he was not the biological father of A.K. On December 14, 1990, the court ordered that Randy be dismissed from the proceedings. After the denial of a rehearing of the order, Randy has appealed, apparently pursuant to Supreme Court Rule 307(a)(6) (134 Ill. 2d R. 307(a)(6)).  Randy presents a twofold argument on appeal. Brenda had alleged in the dissolution proceeding that Randy was not the father of A.K. Before that issue was decided in the juvenile case, the court ruled in the dissolution proceeding that the two-year limitation of section 8(a)(2) of the Parentage Act barred Brenda from making that claim. Randy maintained in the juvenile proceeding and now asserts on appeal that res judicata (collateral estoppel) effect should be given to that ruling in the dissolution proceeding, thus preventing the court in the juvenile proceeding from passing on the question of his parentage of A.K. Randy also contends that Brenda fraudulently withheld from him that he was not' A.K.’s father, and that in reliance thereon, he developed a relationship with A.K. such that he should be treated as a parent in equity. Under the record here, we affirm the judgment of the circuit court but conclude that the proper practice would have been to permit Randy to remain in the juvenile proceeding with opportunity to be heard until an order final as to all parties was entered. The decision in Simcox v. Simcox (1989), 131 Ill. 2d 491, 546 N.E.2d 609, is determinative of Randy’s first contention. There, action was brought under the Parentage Act on behalf of a minor child against the person who was her mother’s husband when she was born and against her mother’s later husband, seeking to have the latter determined to be her natural father and for other relief. The circuit court held that the action was barred on collateral estoppel and res judicata grounds, because in the uncontested dissolution case between the child’s mother and her husband at the time of the child’s birth, the court found that the husband was the child’s natural father. In Simcox, the supreme court recognized the fully established rule that precludes an issue which has necessarily been decided by a court of competent jurisdiction from being relitigated later in a different action between the same parties or their privies. However, the Simcox court held that no bar of res judicata nature prevented that child from contesting her parentage as she was not a party to the dissolution proceedings where ruling was made on that issue, nor was she privy to a party in that case. Justice Ryan concurred specially, noting that no guardian ad litem had been appointed for the child in the dissolution proceeding. He stated that he was not deciding how he would rule if one had been appointed. (Simcox, 131 Ill. 2d at 499, 546 N.E.2d at 612 (Ryan, J., specially concurring).) Here, a guardian ad litem was appointed for A.K. in the dissolution proceeding, but we do not interpret the majority opinion in Simcox to indicate that would make a difference. Our decision here is consistent with decisions of the second district in In re Parentage of Mayberry (1991), 222 Ill. App. 3d 1008, 584 N.E.2d 533, this district in Department of Public Aid ex rel. Skelton v. Liesman (1991), 218 Ill. App. 3d 437, 578 N.E.2d 310, and that of the first district in Maller v. Cohen (1988), 176 Ill. App. 3d 987, 531 N.E.2d 1029. In each of those cases, a determination of parentage in an action brought by or on behalf of a mother or her privy was held not to be binding upon subsequent actions by the child whose parentage was in issue.  The thrust of Randy’s second contention is that he should be treated as an “equitable parent” of A.K. This argument requires careful study. Consider a situation where a child is born to a man’s wife during their marriage and lives with the couple for 15 years when the mother becomes an unfit parent and the marriage fails. If a neglect or abuse petition is filed pursuant to the Act and the husband is shown not to be the natural father of the child, is the father to be dismissed from the juvenile proceeding without opportunity to be heard as to the disposition of the child, even though he has been a good father figure for the child throughout the child’s life? Randy maintains that fairness requires that such a stepfather be treated as an “equitable parent.” Some States have adopted such a rule. In the case of In re Adoption of Young (1976), 469 Pa. 141, 364 A.2d 1307, the court held the natural mother was equitably estopped from seeking to terminate the parental relationship between her former husband and the child born during the marriage. The court reasoned petitioner had lived with her former husband five months following the birth of the child, and after separation from him, accepted child support from him. Moreover, a separation agreement referred to the former husband as the father of the child, and the final order awarding custody to the petitioner also acknowledged the former husband as the natural father of the child. (Young, 469 Pa. at 150-52, 364 A.2d at 1312-13.) The court recognized the former husband maintained and lovingly carried out the duties of a father since the child’s birth and was entitled to maintain the relationship. Since the former husband’s parental rights were not terminated, the absence of his consent to the adoption of the child operated to preclude the adoption even in the presence of the mother’s consent. Young, 469 Pa. at 152-54, 364 A.2d at 1313-14. In Atkinson v. Atkinson (1987), 160 Mich. App. 601, 408 N.W.2d 516, the Michigan court was faced with a similar situation and adopted the theory of “equitable parent.” The Michigan Court of Appeals held that the wife may establish the nonpaternity of the husband through blood tests, but that, notwithstanding the fact that the husband was not the biological father, he may acquire rights of paternity under the “equitable parent” theory. (Atkinson, 160 Mich. App. at 608-09, 408 N.W.2d at 517.) The court reversed the trial court’s decision to treat the husband as a third party when deciding custody and visitation, and in doing so, it stated: “[W]e adopt the doctrine of ‘equitable parent’ and find that a husband who is not the biological father of a child born or conceived during the marriage may be considered the natural father of that child where (1) the husband and the child mutually acknowledge a relationship as father and child, or the mother of the child has cooperated in the development of such a relationship over a period of time prior to the filing of the complaint for divorce, (2) the husband desires to have the rights afforded to a parent, and (3) the husband is willing to take on the responsibility of paying child support.” Atkinson, 160 Mich. App. at 608-09, 408 N.W.2d at 519. See also In re Paternity of D.L.H. (Wis. Ct. App. 1987), 142 Wis. 2d 606, 419 N.W.2d 283. As the circuit court explained in making its ruling, the theory of making a man who is not the biological father of a child an “equitable parent” under certain appealing circumstances has never been recognized in Illinois. Cases cited by Randy as indicating otherwise are not in point. In re Marriage of Carey (1989), 188 Ill. App. 3d 1040, 544 N.E.2d 1293, concerns the ability of a nonparent to receive custody over a natural parent who does not have custody (see Ill. Rev. Stat. 1987, ch. 40, pars. 601(b)(2), 602). In In re Ashley K. (1991), 212 Ill. App. 3d 849, 571 N.E.2d 905, the appellate court held that the circuit court abused its discretion by changing custody of a child from a foster parent to a biological parent. Neither case concerns rights of a presumed father when determination is made that he is not the natural father of a child. To adopt the rule suggested would make inroads upon the stated public policy that the “superior right[s] of *** natural parent[s] [are] recognized *** in our statutory law.” (In re Custody of Peterson (1986), 112 Ill. 2d 48, 52, 491 N.E.2d 1150, 1152.) While not adopting the “equitable parent” theory, we do determine that Randy had more statutory rights than he was given. Section 5(a)(1) of the Parentage Act states that “[a] man is presumed to be the natural father of a child” if (1) “he and the child’s natural mother” have been married; and (2) “the child is born *** during such marriage.” (Ill. Rev. Stat. 1987, ch. 40, par. 2505(a)(1).) The presumption may be “rebutted *** by clear and convincing evidence” (Ill. Rev. Stat. 1987, ch. 40, par. 2505(b)). Section 1 — 3(13) of the Act includes in the definition of the term “ ‘[p]arent’ ” a “father whose paternity is presumed” (Ill. Rev. Stat. 1987, ch. 37, par. 801 — 3(13)). Section 2 — 13(2) of the Act makes “parents” and guardians or “persons having custody or control” of a minor to be named as respondents to a petition or supplemental petition in regard to a minor filed under the Act. Ill. Rev. Stat. 1987, ch. 37, par. 802— 13(2). At the time of the initiation of the juvenile proceedings Randy was a “parent” of A.K. within the meaning of the Act because his parentage was presumed. He was properly made a party respondent to the proceedings. Section 1 — 5(1) of the Act, which speaks of the rights of parties to proceedings under the Act, states in part: “Except as provided in this Section and paragraph (2) of Sections 2 — 22, 3 — 23, 4 — 20 or 5 — 22, the minor who is the subject of the proceeding and his parents, guardian, legal custodian or responsible relative who are parties respondent have the right to be present, to be heard, to present evidence material to the proceedings, to cross-examine witnesses, to examine pertinent court files and records and also, although proceedings under this Act are not intended to be adversary in character, the right to be represented by counsel.” (Emphasis added.) Ill. Rev. Stat. 1987, ch. 37, par. 801 — 5(1). The stated exceptions to section 1 — 5(1) of the Act are very limited and are not involved here. Section 1 — 5(2) of the Act then provides that “any current or previously appointed foster parent or representative of an agency or association interested in the minor has the right to be heard by the court, but does not thereby become a party to the proceeding.” (Emphasis added.) (Ill. Rev. Stat. 1987, ch. 37, par. 801 — 5(2).) No case has been called to our attention defining the meaning of this inference of a right merely to be heard. We conclude that the possessor of such a right cannot complain of the ultimate judgment entered as long as he or she has been heard. The Act “is not entirely clear in regard to the question of who is entitled to participate in *** dependency proceeding[s] brought under the Act.” (In re Winks (1986), 150 Ill. App. 3d 657, 661, 502 N.E.2d 35, 38.) The legislative scheme we have described is silent as to the position of a presumed father once the presumption is rebutted. One interpretation would be that he no longer has any rights in regard to the case and cannot continue either as a party or as a person having a right to be heard. The circuit court did not adopt this position until the supplemental petition for appointment of a guardian with power to consent to an adoption was filed. If the formerly presumed father is cut out of participation even at this late stage, despite the fact that he may have been the father figure for a child for many years with both he and the child assuming the existence of a parent-child relationship, he would then be denied the rights which a guardian, legal custodian, responsible relative, previously appointed (but no longer serving) foster parent, or even an agency interested in the welfare of the child might have. This makes little sense. Clearly, the statutory scheme is ambiguous in regard to the status of one in Randy’s position when the presumption of parentage is rebutted. When the meaning of a statute is in doubt, the court must ascertain the legislative intent and, in doing so, “consider the entire statute as well as the evil to be remedied and the object and purpose to be attained.” (People ex rel. Daley v. Datacom Systems Corp. (1991), 146 Ill. 2d 1, 14, 585 N.E.2d 51, 57; see also City of Decatur v. American Federation of State, County, & Municipal Employees, Local 268 (1988), 122 Ill. 2d 353, 364, 522 N.E.2d 1219, 1223.) Application of this rule to the statutory scheme involved here persuades us that one in Randy’s position should not be dismissed from the case until it is concluded. In a proceeding under section 2 — 29 of the Act (Ill. Rev. Stat. 1989, ch. 37, par. 802 — 29) or its predecessor, the object and purpose to be obtained is a determination as to whether the child’s parents have given up their parental rights or have been found to be unfit parents and, if so, whether the best interests of the minor are served by appointment of a guardian with power to consent to adoption of the child. (In re Johnson (1977), 54 Ill. App. 3d 627, 631, 370 N.E.2d 560, 562.) The evil to be remedied is that which a child suffers when it is not in an adequate permanent home setting with adequate parent figures. In determining the best interests of the child, a man married to the child’s mother at the time of its birth would be likely to have important information to provide to the court as to the best interest of the minor after the rights of the natural parents have been terminated. This would be especially true when this formerly purported father had lived with the mother and the child ostensibly as the child’s father for an extended period of time. Strong bonds may have developed between that man and the child which should be considered in regard to the child’s future if the formerly purported father is a good person. Another aspect of the need for continued participation by that person is illustrated by the facts of this case. The marriage of Brenda and Randy had broken down. The petitioner was Brenda’s grandmother. Although the State’s Attorney representing the petitioner and the guardian ad litem or attorney for the child are under a duty to look out for the best interests of the minor, the continued participation of the one who was presumed to be the child’s father can give the court a more balanced picture of the situation. Any formerly presumed father who might qualify under the law of other States as an “equitable parent” would benefit by remaining in a section 2 — 29 proceeding until all issues are resolved because he would have an opportunity to persuade the court to frame its dispositional order in such a way as to be consistent with any ability he might have to adopt the child. By keeping such a person in the section 2 — 29 proceeding to the end, he obtains some of the protection which the “equitable parent” rule might give him while, at the same time, the State is relieved of the burden of establishing his unfitness when the child’s best interests appear not to include any role for the formerly presumed father. Thus, our determination that once the presumed father is brought into the section 2 — 29 proceeding he can remain in the proceeding after the presumption of parentage is rebutted serves not only to protect that individual but also to promote the stated legislative purpose of serving the best interests of the child. When we state that a formerly presumed father is entitled to remain in the case, we mean that he should be treated as a party entitled to notice of hearing and to present evidence, cross-examine witnesses and make argument. He would have a right to appeal, but on appeal he could only complain of a denial of the foregoing rights. While we hold that the circuit court should not have dismissed Randy from the case, we recognize that the circuit court proceeded carefidly, had no precedent to guide it, and kept Randy in the case for quite awhile after his parentage was negated. Upon the record of the case we are assured that Randy suffered no prejudice by being dismissed from the case. The record showed that in 1987, he was convicted of two counts of battery committed against a seven-year-old child. In 1985, he was placed on probation for one year for disorderly conduct. As a juvenile he had been found to be neglected and in need of supervision because of sexual contacts between him and minors. The report of a psychiatric examination indicated he was mildly retarded and in need of therapy to handle his sexual acting out. The report also indicated he displayed emotional immaturity and an inability to exercise proper parenting skills which was due, in part, to his mental limitations. The marriage lasted less than three years. We are satisfied that Randy’s further participation in the section 2 — 29 proceedings would not have changed the result or enabled him to have a closer relationship to A.K. The dismissal of Randy from the juvenile proceedings did not result in reversible error. Accordingly, we affirm the order which dismissed him from those proceedings. Affirmed. STEIGMANN, P.J., concurs.